Citation Nr: 0900224	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
irititis (bilateral eye condition).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
irregular heartbeat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for 
hypertension and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an irregular heartbeat are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On August 29, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for irititis was 
requested.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard 
to the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for irititis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In August 2008, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge; a transcript of that 
hearing is of record.  The veteran indicated his desire to 
withdraw the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for irititis.  Because the veteran's statements 
indicating his desire to withdraw this issue offered during 
his August 2008 hearing were later reduced to writing and 
incorporated into the record in the form of a written 
transcript, the transcript of that hearing has been accepted 
as his withdrawal of that issue on appeal.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).

Therefore, the appellant has withdrawn the appeal of the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
irititis and, hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for irititis and it is dismissed.


ORDER

The appeal of the claim of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for irititis (bilateral eye condition) is 
dismissed.


REMAND

The veteran seeks entitlement to service connection for 
hypertension and to reopen a claim of entitlement to service 
connection for an irregular heartbeat.

As noted above, in August 2008 the veteran testified before 
the undersigned Acting Veterans Law Judge at a Travel Board 
hearing.  At this hearing the veteran indicated that he has 
received medical treatment at the Dorn VA Medical Center in 
Columbia, South Carolina, since separation from service in 
1994.  The veteran also indicated that he received treatment 
by Drs. H and D through the Careline Care Plan.  Review of 
the claims folder reveals that there are no VA treatment 
records associated with the claims folder dated prior to 
February 2005 and there are no treatment records from Drs. H 
and D from Careline Care Plan associated with the claims 
folder.  The Board notes that the undersigned Acting Veterans 
Law Judge granted the veteran's motion to hold the record 
open for 30 days at the August 2008 Travel Board hearing so 
that the veteran and his representative could make efforts to 
obtain any missing VA treatment and private treatment records 
and submit them to the Board.  No evidence, to include any VA 
treatment records dated prior to February 2005, has been 
submitted by the veteran or his representative since the 
August 2008.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States 
Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  In light of the 
incomplete VA treatment records associated with the claims 
folder and missing private treatment records of Drs. H and D, 
the RO should attempt to obtain complete copies of the 
veteran's VA clinical records from the Dorn VA Medical Center 
in Columbia, South Carolina, and the veteran's treatment 
records from Drs. H and D at the Careline Care Plan.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
from the Dorn VA Medical Center in 
Columbia, South Carolina.

2.  After obtaining the necessary 
authorization from the veteran, attempt 
to obtain the veteran's treatment records 
from Drs. H and D at the Careline Care 
Plan and associate them with the claims 
folder.  

3.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.  Thereafter, the claims should 
be returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


